        Case 1:21-cv-00585-SKO Document 3 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                 EASTERN DISTRICT OF CALIFORNIA
 6
      ELIZABETH MARIE PINTO,                              Case No. 1:21-cv-00585-SKO
 7
                           Plaintiff,                     ORDER GRANTING PLAINTIFF’S
 8                                                        APPLICATION TO PROCEED IN
                v.                                        FORMA PAUPERIS AND STAYING
 9                                                        CASE
10    ANDREW M. SAUL,                                     (Doc. 2)
11    Commissioner of Social Security,

12                   Defendant.
      _____________________________________/
13

14         Plaintiff Elizabeth Marie Pinto filed a complaint on April 7, 2021, along with an application

15 to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 1, 2.) Plaintiff’s application

16 demonstrates entitlement to proceed without prepayment of fees.

17         Accordingly, IT IS HEREBY ORDERED that:

18         1.        Plaintiff’s application to proceed in forma pauperis is GRANTED;

19         2.        The Clerk of Court is DIRECTED to issue a summons;

20         3.        The United States Marshal is DIRECTED to serve a copy of the complaint,

21                   summons, and this order upon the defendant as directed by the plaintiff. Plaintiff

22                   SHALL file the return of service with the Court;

23         4.        The parties are hereby notified that, after service of the complaint, this action is

24                   STAYED pursuant to General Order No. 615, and there will be no scheduling order

25                   or deadlines in effect during the stay. See E.D. Cal. G.O. 615. The stay will be

26                   automatically lifted when the defendant files the certified copy of the administrative

27                   record, with no further order of the Court; and

28
        Case 1:21-cv-00585-SKO Document 3 Filed 04/13/21 Page 2 of 2


 1          5.      The Clerk is DIRECTED to issue the Consent/Decline forms only, in addition to the
 2                  summons and service-related documents. Pursuant to General Order No. 615, no
 3                  other case documents will issue.
 4
     IT IS SO ORDERED.
 5

 6 Dated:        April 12, 2021                                /s/   Sheila K. Oberto           .
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
